Citation Nr: 1824945	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-18 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability and, if so, whether service connection is warranted.

4.  Entitlement to service connection for residuals of head injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2016, the Veteran was scheduled for a hearing before a member of the Board.  However, despite being notified of the hearing in June 2016 letters, the Veteran did not appear at the hearing and has not shown good cause for not appearing. Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

This case was previously before the Board in November 2016 and January 2018, when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for right foot disability, cervical spine disability and thoracolumbar spine disability, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2008 rating decision denied entitlement to service connection for a  right foot condition and degenerative disc disease of the spine; the Veteran failed to file a notice of disagreement to initiate an appeal from this decision and new and material evidence was not received within one year.

2.  The additional evidence received since the July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right foot disability.

3.  The additional evidence received since the July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disability.

4.  The additional evidence received since the July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability.

5.  Residuals of head injuries were not manifested during the Veteran's active duty service, to include the September 1984 contusion or multiple parachute jumps, or for many years thereafter.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied service connection for a right foot disability and degenerative disc disease of the spine is final.  38 U.S.C. § 7105(c) (2012); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The additional evidence received since the July 2008 rating decision is new and material, and the claim for service connection for a right foot disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The additional evidence received since the July 2008 rating decision is new and material, and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The additional evidence received since the July 2008 rating decision is new and material, and the claim for service connection for a thoracolumbar spine disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for residuals of head injuries have not been met.  38 U.S.C.. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

The Veteran is seeking to reopen his claims for service connection a right foot disability, a cervical spine disability and a thoracolumbar spine disability.  Service connection for these disorders was initially denied in a July 2008 rating decision.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the July 2008 rating decision became final.  38 U.S.C. § 7105(c) (2012); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
  
In pertinent part, at the time of the July 2008 rating decision, the evidence of record consisted of service records, VA clinical records and private treatment records.  Service treatment records showed complaints of right foot pain in July 1985.  However, the Veteran failed to report to a scheduled VA examination.  As such, the RO denied the claim as there was no evidence that the condition occurred in or was caused by service.  Further, service treatment records were silent with respect to any complaints or abnormalities of the spine.  Therefore, service connection was denied as the condition was neither occurred in nor was caused by service.  

Since the July 2008 rating decision, additional evidence has been associated with the record, including statements from the Veteran, additional VA clinical records and December 2013 VA examinations.  VA clinical records continued to show treatment for these disorders.  The VA examinations offered etiological opinions indicating that such disorders were not related to service.  Importantly, the Veteran reported that all of these disorders were due to numerous parachute jumps while in service.  He has also indicated that he has experienced right foot, cervical spine and low back pain since service.  

Thus, given that the additional evidence indicates that such disorders may be due to parachute jumps in service and shows continuing symptoms, the evidence received since the July 2008 rating decision is new and material as it is not redundant of evidence already of record in July 2008, and relates to the unestablished fact of whether the Veteran may have a right foot disability, a cervical spine disability and a thoracolumbar spine disability that may be related to service.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issues of entitlement to service connection for a right foot disability, a cervical spine disability and a thoracolumbar spine disability are reopened.  38 U.S.C. § 5108.

III.  Service Connection for Residual of Head Injuries

The Veteran is seeking service connection for residuals of head injuries.  He has asserted that he suffered from head injuries on several occasions while on active duty, to include in 1977 while doing a parachute jump and again in September 1984.
.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include migraine headaches, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran has not been diagnosed with migraines or psychosis and, thus, his headaches are not one of the disabilities enumerated under 38 C.F.R. § 3.309(a).  As such, service connection may not be established based on continuity of symptomatology and a medical nexus is required.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that in September 1984 the Veteran suffered a contusion to the front skull and facial laceration when he was struck in the face while attempting to break into a home.  It was noted that the Veteran was intoxicated.  Significantly, a July 1985 service examination prior to discharge showed no finding of residuals of head injuries.  The Board notes that some of the Veteran's service treatment records are unavailable, and all efforts to obtain them, which are outlined in a July 2012 Finding of Unavailability regarding service treatment records and a July 2018 Report of General Information, have been exhausted.  In sum, any further attempts to obtain such records would be futile.   Importantly, service records do show that the Veteran received a Parachute Badge.  

Post-service records include an April 1990 private medical record that showed the Veteran was depressed and drinking.  The examiner noted head trauma with loss of consciousness and laceration.  Importantly, an August 1992 CT scan of the brain was normal.  Follow up clinical records show a history of head injuries. 

The Veteran was afforded a VA examination in November 2013.  The claims file was reviewed.  The examiner observed that the Veteran had one head injury prior to enlistment (auto accident in 1970, with laceration to the right front scalp, without loss of consciousness and no post-concussion symptoms after several hours), which was not considered disqualifying for Army induction.  He had one mild concussion approximately in 1977 during a group parachute exercise as he struck his head in an awkward landing, with transient loss of consciousness, but no significant concussion symptoms, except brief headache and slight mental confusion.  He did not require medical attention and noted no consequent TBI symptoms.  On September 16, 1984, he sustained a contusion and abrasion to his left frontal scalp when was struck by another man when the Veteran, who was intoxicated, attempted to break into a domicile.  He was noted in the hospital emergency room to be disoriented due to intoxication, but otherwise no neurological abnormalities.  He did not require subsequent medical care and was not treated for post-concussion symptoms prior to discharge.  On his July 1985 service examination prior to discharge, he noted no active TBI symptoms.  Since his discharge, the Veteran had not been evaluated for any classic TBI symptoms, such has chronic headaches, cognitive deficits, or spatial disorientation.  

The Veteran had occasional mild transient occipital-parietal tension headaches, which are more pronounced when his neck hurt.  The Veteran reported that these headaches are minimized in frequency and intensity by his daily pain medication regimen.  The Veteran had a history of long-term anxiety, mood and alcohol abuse symptoms, which are not considered to be related to any head trauma.  On examination, no abnormalities were observed. 

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that since the Veteran was considered fit for induction into the Army despite a mild concussion prior to enlistment, and since his mild head injuries in 1977 and on September 16, 1984 did not result in any post-concussion (TBI residual) symptoms, then it may be reasonably clinically concluded that it is less likely than not that the Veteran's claimed TBI would have either resulted in a long-term TBI residual condition or have been caused by any remembered or other head injuries during his multiple parachute jumps or by his minor head trauma in September 1984.   

After considering the totality of the evidence of record, the Board finds that service connection for residuals of head injuries is not warranted as there is no competent evidence showing a finding of any such residuals, or linking any current symptoms, such has headaches, to service.  Again, the Board recognizes that the Veteran suffered from head injuries in service.  Nevertheless, the November 2013 VA examiner clearly found that the Veteran did not suffer from a TBI or any residuals from these incidents and offered a detailed rationale for this finding.  Significantly, there is no medical evidence of record to refute this opinion.  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  Thus, the Veteran's statements are outweighed by the November 2013 VA examination with opinion.  

Moreover, the Board observes that the Veteran has reported ongoing headache  symptomatology since service.  However, the Veteran's current headaches are not one of the diseases listed at 38 C.F.R. § 3.309(a).  Moreover, the VA examiner clearly found that these headaches were not associated with any in-service incidents.  Thus, a continuity of symptoms may not be used to establish service connection and the Veteran's statements are outweighed by the more probative November 2013 VA examination.  See Walker, supra.  Further, the first post-service medical evidence of any headaches was many years after service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection residuals of head injuries.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right foot disability is reopened; to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened; to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a thoracolumbar spine disability is reopened; to this extent only, the appeal is granted.  

Service connection for residuals of head injuries is denied. 



REMAND

In light of reopening the issues of service connection for a right foot disability, cervical spine disability and thoracolumbar spine disability, the Board finds that further development is necessary.   In this regard, the Veteran was afforded VA examinations in April 2010 and November 2013.  The April 2010 VA examination indicated that the Veteran denied any right toe problem and physical examination of the foot was normal.  As such, the examiner did not provide an etiological opinion.    However, subsequent VA clinical records document complaints of right foot pain.  Given the documentation of a right toe injury in service, the Board finds that an etiological opinion is necessary concerning the Veteran's right foot.  

Moreover, the November 2013 VA examiner determined that the Veteran's low back condition and cervical condition were less likely as not due to service, to include parachute jumps.  However, the examiner rationalized that there was no evidence of a chronic back condition or cervical spinal condition in the claims file.  However, VA clinical records continue to document low back and cervical pain for many years.  

As such, given that the examiner appeared to not consider all the evidence of record, the VA examinations with opinions are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Given the deficiencies described above, the Board finds that these issues must be returned for new VA examinations. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to address the etiology of any diagnosed right foot disability, cervical spine disability and thoracolumbar spine disability.  Following a review of the record, the examiner should clearly delineate all diagnosed disorders of the right foot, cervical spine and thoracolumbar spine.  

The appropriate examiner should respond to the following:

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right foot disability is related to active duty service, to include the documented January 1984 right foot cyst, October 1984 facture of right fifth metatarsal bone, July 1985 right foot pain and multiple parachute jumps.   

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed cervical spine disability is related to active duty service, to include multiple parachute jumps.   

 (c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed thoracolumbar spine disability is related to active duty service, to include multiple parachute jumps.   

In proffering the opinions, the examiner must consider the service treatment records, post-service clinical records, and the Veteran's lay statements. 

2.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


